DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 and 2/23/2022 are being considered by the examiner.
Drawings
The drawings were received on 11/6/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 5, 9-10, 13, and 15-17 are objected to because of the following informalities:
Claims 3, 13, and 17 recite the limitation “the second section” (line 2). There is insufficient antecedent basis for this limitation in the claims. 
Regarding claims 5 and 15, “the unitary body” in lines 2 and 8, respectively, should either say “the unitary structure” or “the body”.
Regarding claims 9, 10, and 15, “of the plurality of baffles” should be inserted after “a second baffle” in lines 2, 11, and 14-15, respectively.
Regarding claim 15, the period (.) after “15%” in line 10 should be deleted.
Claim 16 recites the limitation “a muzzle end” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 11125523), herein ‘Petersen’, and further in view of Presz, Jr. et al. (US 8522662), herein ‘Presz’.
Regarding claim 1, Petersen discloses a suppressor (102), comprising: 
a unitary structure (col. 6 lines 56-58; col. 13 lines 36-59) comprising a body (106) having an interior volume (Figs. 6-9; col. 10 lines 45-48), wherein the body includes a plurality of cooling channels (607) spanning a length of the body (Fig. 8), and a plurality of internal channels (601-604) that are formed radially inward of the cooling channels (Figs. 6-9; col. 9 lines 7-9 and 16-20), wherein the plurality of cooling channels and the plurality of internal channels terminate in a faceplate (302-304) of the body (Fig. 8; col. 8 lines 58-62); 
a central bore (402) formed from a breech end (110) of the body to the faceplate (Fig. 8); 
a plurality of baffles (624-626) surrounding the central bore (Fig. 8).
Petersen does not expressly teach a cone-shaped nozzle disposed at one end of the body.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the muzzle end of the body of Petersen to comprise a cone-shaped nozzle as taught by Presz in order to produce near isentropic expansion of the muzzle gases out of the suppressor (Presz; col. 7 lines 40-43).
Regarding claim 3, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 4, the modified Petersen discloses wherein each of the plurality of cooling channels are separated from each of the plurality of internal channels by a longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 5, Presz, as applied above, discloses wherein the cone shaped nozzle includes a muzzle chamber at a muzzle end of the body (Figs. 8-10). 
Regarding claim 6, Presz, as applied above, discloses wherein the unitary structure incudes a first portion including the muzzle chamber and a second portion including the interior volume (Figs. 8-10), but does not expressly teach wherein a volumetric ratio of the interior volume relative to the muzzle chamber is about 85%:15%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the volumetric ratio of the interior volume relative to the muzzle chamber of the modified Petersen to be about 85%:15%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the modified Petersen discloses wherein a first portion (624-626) of the plurality of baffles extend from an internal surface (605, 614) of the body and terminate near the central bore (Fig. 8), and a second portion of the plurality of baffles extend from the internal surface and terminate at a position that is spaced apart from the central bore (Fig. 8; a rib is shown to extend between the internal surface 605, 614 to an outer portion of baffles 624 spaced apart from central bore 402).
Regarding claim 8, the modified Petersen discloses wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8).
Regarding claim 9, the modified Petersen discloses wherein the blast chamber is bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8), and the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6).
Regarding claim 10, Petersen discloses a suppressor (102), comprising: 

a central bore (402) formed from a breech end (110) of the body to the faceplate (Fig. 8); 
a plurality of baffles (624-626) surrounding the central bore (Fig. 8), wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8) downstream of an expansion chamber (802), and wherein the blast chamber is bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8). 
Petersen does not expressly teach a cone-shaped nozzle disposed at one end of the body.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the muzzle end of the body of Petersen to comprise a cone-shaped nozzle as taught by Presz in order to produce near isentropic expansion of the muzzle gases out of the suppressor (Presz; col. 7 lines 40-43). 
Regarding claim 11, the modified Petersen discloses wherein the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6). 
Regarding claim 12, the modified Petersen discloses wherein each of the plurality of internal channels are in fluid communication with the blast chamber (Fig. 8; col. 11 lines 53-62; col. 12 lines 35-47; via aperture 402 and openings 812-814).
Regarding claim 13, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 14, the modified Petersen discloses wherein each of the plurality of cooling channels are separated from each of the plurality of internal channels by a longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 15, Petersen discloses a suppressor (102), comprising: 
a unitary structure (col. 6 lines 56-58; col. 13 lines 36-59) comprising a body (106) having an interior volume (Figs. 6-9; col. 10 lines 45-48), wherein the body includes a plurality of cooling channels (607) spanning a length of the body (Fig. 8), and a plurality of internal channels (601-604) that are formed radially inward of the cooling channels (Figs. 6-9; col. 9 lines 7-9 and 16-20), wherein the plurality of cooling channels and the plurality of internal channels terminate in a faceplate (302-304) of the body (Fig. 8; col. 8 lines 58-62); 
a central bore (402) formed from a breech end (110) of the body to the faceplate (Fig. 8);
a plurality of baffles (624-626) surrounding the central bore (Fig. 8), wherein a portion of the plurality of baffles defines a blast chamber (806; Fig. 8) bounded by a first baffle (626) and a second baffle (624) of the plurality of baffles (Fig. 8). 
Petersen does not expressly teach a cone-shaped nozzle including a muzzle chamber disposed at a muzzle end one end of the body, wherein the unitary structure incudes a first portion including the muzzle chamber and a second portion including the interior volume, and a volumetric ratio of the interior volume relative to the muzzle chamber is about 85%:15%.
Presz teaches a suppressor (100; Figs. 8-10) comprising a housing (102) at the muzzle end (115) of which is a cone-shaped nozzle (124; Figs. 8-10) including a muzzle chamber (Figs. 8-10), wherein the housing includes a first portion including the muzzle chamber and a second portion including an interior volume (Figs. 8-10).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the volumetric ratio of the interior volume relative to the muzzle chamber of the modified Petersen to be about 85%:15%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the modified Petersen discloses wherein the body includes a first section (316) having a first diameter (308) and a second section (116) having a second diameter (303) that is less than the first diameter (Fig. 3).
Regarding claim 18, the modified Petersen discloses wherein each of the plurality of cooling channels are separated from each of the plurality of internal channels by a longitudinal wall (606; Figs. 6-8; col. 9 lines 16-20; col. 11 lines 43-51).
Regarding claim 19, the modified Petersen discloses wherein the first baffle extends in a direction that is opposite to an extending direction of the second baffle (Fig. 8; col. 9 line 67 – col. 10 line 6).
Regarding claim 20, the modified Petersen discloses wherein each of the plurality of internal channels are in fluid communication with the blast chamber (Fig. 8; col. 11 lines 53-62; col. 12 lines 35-47; via aperture 402 and openings 812-814).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 11125523) in view of Presz, Jr. et al. (US 8522662) as applied to claims 1 and 15 above, respectively, and further in view of Dorne et al. (US 2020/0173751), herein ‘Dorne’.
Regarding claims 2 and 16, the modified Petersen does not expressly teach wherein each of the plurality of cooling channels are open at the breech end and the muzzle end of the body.
Dorne teaches a suppressor (200) comprising a housing (120) extending between a proximal end (101) and a distal end (106) and within which are a plurality of baffles (103), wherein attached to and extending outwardly from the outer surface of the housing are a plurality of fins (210) which define a plurality of channels (220) therebetween, wherein the plurality of fins and channels extend longitudinally along an entire length of the housing (Fig. 13A; par. 52 lines 6-8), and wherein the plurality of channels are open at the breech end and the muzzle end of the housing (Fig. 13A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of cooling channels of the modified Petersen to be open at the breech end and the muzzle end of the body as taught by Dorne in order to improve the rate of heat dissipation or exchange via convection heat transfer (Dorne; par. 52).
Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641